Ludeling, C. J.
The facts in this case are substantially the same as the facts in the case of the State ex rel. L. B. Claiborne v. Charles Parlange, decided by this court in May, 1874.
For the reasons stated in that case there must be judgment in favor of the plaintiff.
It is therefore ordered that the judgment of the lower court be avoided and annulled, and that there be judgment in favor of J. C. Seale, recognizing him as the district attorney pro tempore of the parish of Madison, and for costs of both courts against the defendant.